Citation Nr: 1113940	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  08-17 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for lumbar spine disorder, to include as secondary to the service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran, who is the Appellant, served on active duty from August 1957 to August 1959, and from December 1961 to August 1962.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2011, a Board videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.


FINDINGS OF FACT

1.  The Veteran did not sustain a lumbar spine injury or disease in service.

2.  Symptoms of a lumbar spine disorder were not chronic in service.

3.  Symptoms of a lumbar spine disorder have not been continuous since service separation.

4.  The Veteran's current lumbar spine disorder is not related to his active service.  

5.  The Veteran's lumbar spine disorder is not causally related to or permanently worsened by any service-connected disability.


CONCLUSION OF LAW

A lumbar spine disorder was not incurred in or aggravated by active service and was not proximately due to or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.120, 3.159, 3.303, 3.3.07, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a timely August 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  

With regard to the duty to assist, the Veteran was provided with a VA examination in November 2007.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes that the November 2007 VA medical examination did not offer an opinion on whether the Veteran's lumbar spine disability was directly related to active service; however, the Board finds that the evidence, which does not show that the Veteran had any lumbar spine injury or disease or lumbar spine symptoms during service, warrants the conclusion that a remand for an additional examination and/or opinion is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  The competent medical evidence of record is sufficient to decide the claim because it shows multiple post-service lumbar spine injuries and lumbar spine disorder attributable to those injuries.  Because the weight of the evidence that is of record demonstrates no injury or disease or even chronic lumbar spine symptoms in service, and no continuous symptoms after service separation, the Board finds no basis for an additional VA examination or medical opinion to be obtained.  

The Veteran's service treatment records are devoid of any complaints or treatment for a lumbar spine injury.  Further, for the reasons explained in this decision, the Board finds that there is otherwise no credible evidence of any in-service disease or injury to the lumbar spine, and there is no evidence of other event during service.  Because there is no in-service injury or disease to which competent medical opinion could relate a current disability, there is no reasonable possibility that another VA examination or opinion could aid in substantiating the current claim for service connection for a lumbar spine disorder.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 
38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has also considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  However, the outcome of this claim hinges on what occurred or more precisely what did not occur, during service, including the factual questions of whether the Veteran experienced lumbar spine injury or disease in service, chronic lumbar spine symptoms in service, or continuous lumbar spine symptoms since service separation.  In the absence of credible evidence of an in-service disease or injury, referral of this case to obtain an additional examination and/or an opinion as to the etiology of the Veteran's current lumbar spine disorder is not necessary to decide the claim, and would in essence place the examining physician in the role of a fact finder.  This is the Board's adjudicative responsibility.  In other words, any medical opinion sought which provided a nexus between the Veteran's current lumbar spine disorder and his military service would necessarily be based solely on inaccurate factual assumptions of in-service lumbar spine injury or disease and/or continuous lumbar spine symptoms since service.  

The U.S. Court of Appeals for Veterans Claims (Court) has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  

The holding in Charles was clearly predicated on the existence of evidence of both in-service incurrence and of a current diagnosis.  Simply stated, referral of this case for an examination or obtainment of another medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked, even under Charles, where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See also 38 U.S.C.A. § 5103A (a)(2) (West 2002).

The Board further finds that the VA opinion obtained in this case is adequate as to the question of whether the Veteran's lumbar spine disorder is proximately due to the service-connected left knee disability.  The opinion was predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA nexus opinion considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on the issue of secondary service connection for lumbar spine disorder has been met.  38 C.F.R. § 3.159(c)(4).    

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, Social Security Administration (SSA) records, VA examination reports, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Service Connection for a Lumbar Spine Disorder

The Veteran has claimed entitlement to service connection for lumbar spine disorder, which he essentially contends developed secondary to his service-connected left knee disability.  While this claim appears to be for secondary service connection, the Board will also consider whether the lumbar spine disorder is directly related to service.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a lumbar spine injury or disease in service, and that symptoms of a lumbar spine disorder were not chronic in service.  The Board notes that the Veteran's service treatment records contain no evidence of a lumbar spine injury or disease or symptoms of chronic lumbar spine disorder.  The June 1962 service separation clinical evaluation does not note any findings of a lumbar spine disorder, indicating as normal the "spine, other musculoskeletal."  The clinical examination at service separation does not reflect a diagnosis of a lumbar spine disorder at service separation.  

With regard to the Veteran's recent assertions that he incurred a lumbar spine injury while in service, the Board finds that such assertions made recently pursuant to his VA compensation claim are outweighed by other, more contemporaneous lay and medical evidence of record, especially the histories and complaints at service separation in June 1962 by the Veteran that specifically denied any injury or disability or symptoms of the lumbar spine.  See Hayes v. Brown, 5 Vet. App. 60 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence); Wood v. Derwinski, 1 Vet. App. 190 (1992).

While the Veteran is competent to state that he had low back symptoms at any time, including in service, the Board finds that the Veteran's more recent assertions of in-service lumbar spine injury, back treatment, and symptoms in service, and continuous back symptoms since service, made in the context of the January 2005 claim for service connection (disability compensation) for lumbar spine disorder, are outweighed by the Veteran's own histories that he gave for treatment purposes.  

For example, the Veteran's recent statements of in-service and continuous post-service back symptoms are inconsistent with private treatment records.  An 
October 1985 private treatment entry reflects the Veteran's report of a low back injury after a post-service forklift accident during employment in September 1984.  A December 1985 private treatment entry reflects the Veteran's report of a post-service back injury after falling off a forklift in September 1984.  A January 1987 private treatment entry reflects the Veteran's report of a low back injury after a post-service forklift accident during employment in June 1984.  

The histories presented during private treatment do not include a mention of in-service low back injury or disease or treatment of low back symptoms or disability in service.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upheld Board's denial of service connection and finding that the Veteran's recent post-service account of in-service events was not credible because the Veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  

As the statements made to private physicians in October 1985, December 1985, and January 1987, were made during the course of treatment, they are afforded greater probative weight than those more recent statements made in conjunction with the Veteran's January 2005 claim for disability compensation benefits.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment; and in none of these examinations does the Veteran mention a lumbar spine injury or disease in service, lumbar spine symptoms in service, or continuous lumbar spine symptoms since service.  See Rucker, 10 Vet. App. 73 (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991).  

As noted above, the most probative evidence in this case is the Veteran's own reported history at service separation examination and own post-service reported histories presented to private physicians.  The absence of post-service complaints, findings, diagnosis, or treatment after service prior to October 1985 tends to weigh against a finding of either chronic symptoms in service or continuous symptoms of lumbar spine disorder after service separation.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  The medical evidence of record regarding the Veteran's lumbar spine only dates back to October 1985, more than twenty-three years after the Veteran left service.  These records refer to earlier problems, specifically post-service back injuries in June 1984 and September 1984, and do not refer to an in-service low back injury.  

The Board acknowledges the November 2007 VA examination, in which the examiner did not provide an opinion on whether the Veteran's lumbar spine disorder was directly related to active service  As discussed above, the Board finds that because there is no in-service injury or disease to which competent medical opinion could relate a current disability, there is no reasonable possibility that another VA examination or opinion could aid in substantiating the current claim for service connection for a lumbar spine disorder.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

While the Veteran now claims that his current lumbar spine disorder is due to service, for reasons stated above, he did not have a lumbar spine injury or disease in service, did not have chronic lumbar spine symptoms in service, did not have continuous post-service symptoms of the lumbar spine, and was not treated for or diagnosed with a lumbar spine disorder until October 1985, over twenty-three years after separation from service.  There is additionally no competent or credible evidence of a relationship between the Veteran's lumbar spine disorder and service, and no factual basis of in-service injury or disease or chronic symptoms in service, or continuous symptoms after service, upon which such a nexus opinion could be based.  

The Veteran is also claiming that his lumbar spine disability is the direct result of his service-connected left knee disability.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence 

establishing a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.  

The Veteran has a current diagnosis of lumbar spine disorder.  In an October 1985 private treatment record, the Veteran reported low back pain, and was diagnosed with slight decreased L5, S1 disc space with mild degenerative changes.  In a 
March 1993 VA treatment record, the examiner diagnosed generalized osteoporosis and mild degenerative changes of the lumbar spine.  

The Veteran is service connected for a left knee disability.  Service connection for a left knee disability was granted in a May 1985 Board decision.  

The Board finds that the weight of the evidence demonstrates that the Veteran's lumbar spine disorder is not proximately due to the service-connected left knee disability.  In the November 2007 VA orthopedic opinion, which weighs against the Veteran's claim, the VA examiner opined that the antalgic gait caused by the left knee disability is less likely than not the cause of the Veteran's back pain, because of the bilateral nature of the Veteran's complaint.  The VA examiner reasoned that, while an antalgic gait can result in degenerative changes over time, it is more likely that such changes would be greater on one side or the other; the Veteran's current symptoms and those documented in the record are clearly bilateral and approximately equal on each side.  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians 

actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment. See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The November 2007 VA orthopedic opinion, which weighs against the Veteran's claim, is competent and probative medical evidence because it is factually accurate, as it appears the VA examiner was informed of the relevant evidence in this case, the opinion is fully articulated, and is supported by a sound reasoning.  

For these reasons, the Board finds that the lay and medical evidence that is of record weighs against the claim for service connection for a lumbar spine disorder, and outweighs the Veteran's more recent contentions and histories of in-service lumbar spine injury, in-service lumbar spine disorder symptoms, and continuous post-service lumbar spine disorder symptoms.  The Board finds that a preponderance of 

the evidence is against the Veteran's claim for service connection for a lumbar spine disorder and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for lumbar spine disorder, to include as secondary to left knee disability, is denied.




____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


